UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2733



RAYMOND HASSAN MUHAMMAD,

                                              Plaintiff - Appellant,

          versus


DEPARTMENT OF THE TREASURY; INTERNAL REVENUE;
CHARLES BROWN, Agent for IRS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-98-656-2)


Submitted:   January 21, 1999             Decided:   February 5, 1999


Before LUTTIG, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raymond Hassan Muhammad, Appellant Pro Se. Anita K. Henry, OFFICE
OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Raymond Hassan Muhammad appeals from the district court’s

order dismissing his action alleging unlawful levy of income taxes.

Our review of the record and the district court’s opinion discloses

no reversible error.          Accordingly, we affirm on the reasoning of

the district court.         See Muhammad v. Department of the Treas., No.

CA-98-656-2 (E.D. Va. Nov. 9, 1998).*            We dispense with oral argu-

ment       because   the   facts   and   legal   contentions   are   adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                       AFFIRMED




       *
       Although the district court’s order is marked as “filed” on
November 6, 1998, the district court’s records show that it was
entered on the docket sheet on November 9, 1998. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision.
See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                          2